Citation Nr: 1433996	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-29 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Decision Review Officer (DRO) hearing at the St. Petersburg, Florida RO in February 2010.  A transcript of the hearing is associated with the claims file.

The Veteran testified at a Travel Board hearing in August 2010.  A transcript of the hearing is associated with the claims file.  This matter was remanded by the Board in February 2011.

After efforts to comply with the Board's February 2011 remand action were undertaken, the matter was returned to the Board.  In June 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his August 2010 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2013).  The Veteran was informed that if no response was received within 30 days from the date of the June 2014 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the June 2014 notice letter, and as such, assumes the Veteran does not request another hearing.  Therefore, this matter is ready for further review.

The Virtual VA paperless claims processing system includes a June 2014 appellate brief; other documents are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level III hearing loss for the right ear, and no greater than a level II hearing loss for the left ear.

2. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. An initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for tinnitus, and claim for an increased rating for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

In the January 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the results of any audiogram completed at a VA Medical Center (VAMC) since September 2007, to include a December 2007 audiogram at the Fayetteville VAMC, as well any VA treatment records since August 2010, to include from the Miami VAMC and Fayetteville VAMC.  The December 2007 note from the hearing aid evaluation performed at the Fayetteville VAMC has been associated with the record, as well as treatment records from the Ft. Myers VA Outpatient Clinic dated in April 2008, and treatment records from the Miami VAMC from August 2010 to January 2011.

In the January 2014 remand, the Board also instructed the AOJ to afford the Veteran a new VA audiological examination.  The Veteran was afforded a VA audiological examination in April 2011.  This VA examination report, as well as the reports from VA audiological examinations performed in September 2007 and December 2006 are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the absence of evidence of worsening symptomatology since the April 2011 examination, the Board concludes the December 2006, September 2007, and April 2011 examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his April 2011 VA examination.  The Board acknowledges that, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examination report discussed the functional effects, or lack thereof, of the Veteran's hearing problems.  As such, the requirements of Martinak have been fulfilled.

Given the association of VA treatment records with the claims file, the April 2011 VA audiological examination and report, and the subsequent readjudication of the claim in June 2011, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants a compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in December 2006.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
25
20
LEFT
25
35
45
35
35

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 33 decibels in the right ear, and 38 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the December 2006 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the December 2006 VA examination results.

At the September 2007 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
40
35
LEFT
30
45
45
40
35

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 36 decibels in the right ear, and 41 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the September 2007 VA audiology examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the September 2007 VA examination results.

At the April 2011 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
40
45
LEFT
45
50
50
50
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42.5 decibels in the right ear, and 50 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the April 2011 VA audiology examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the April 2011 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  See, e.g., December 2007 audiology note; June 2007 VA audiology consultation note.  Although an April 2007 audiological evaluation performed at Fort Bragg includes puretone thresholds and speech recognition scores, the examination report does not indicate if the speech recognition scores are on the Maryland CNC word list, and therefore those testing results cannot be used to rate the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85.  

Accordingly, the evidence of record does not support a compensable rating for bilateral hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, as well as his occupational activities.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Upon VA examination in April 2011, the VA examiner noted that the Veteran's service-connected bilateral hearing loss could affect his ability to work, but that because he is utilizing appropriate amplification, he should be able to perform most jobs for which he has the training and background as long as reasonable accommodations are made for him..  As discussed above, the effects of the Veteran's service-connected disabilities on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


